MEMORANDUM **
John Alfred Laszloffy appeals pro se from the Tax Court’s summary judgment upholding the Internal Revenue Service’s determination to collect by levy unpaid federal income taxes for 1992 and 1993. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo, Johnston v. Comm’r, 461 F.3d 1162, 1164 (9th Cir.2006), and we affirm.
The Tax Court properly concluded that Laszloffy could not challenge the underlying tax liability because he received a notice of the deficiency and failed to file a timely petition for redetermination of taxes. See 26 U.S.C. §§ 6213(a), 6330(c)(2)(B). Contrary to Laszloffy’s contention, the notice of deficiency was not invalid under Scar v. Commissioner, 814 F.2d 1363 (9th Cir.1987).
The Tax Court properly granted summary judgment to the Commissioner because Form 4340 established that the IRS made a valid tax assessment and sent Laszloffy a proper notice of assessment and demand for payment. See Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam) (concluding that Form 4340 established that IRS sent a notice of assessment and demand for payment); Hughes v. Comm’r, 953 F.2d 531, 535 (9th Cir.1992) (explaining that Form 4340 is *630presumptive evidence of a valid assessment). Laszloffy failed to present any contrary evidence.
Laszlofiy’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.